STEVENS, Judge
(dissenting).
I regret that I cannot agree with the majority. It appears to me that the intent of both parties was clear, that is, that the policy would be issued excluding the “uninsured motorist coverage”. A policy of insurance comes into being after an offer and negotiations together with an acceptance by separate documents. The policyholder does not read and sign the policy before it becomes effective as is the situation with the usual written contract. In my opinion it therefore becomes important to examine the negotiations leading up to the issuance of' the policy, as well as the policy itself. The record does not disclose that the insured relied upon the face of the *403policy and that in her reliance thereon she changed her position. ■
Is the policy severable as to coverage and as to consideration? In my opinion it is. There are six headings on the face of the policy describing the various types of coverage which are available under the policy. Under each of the six headings there is a space for the insertion of the premium charge for that particular coverage. On the face of the policy the column headed “automobile medical payments” is blank as to the premium charge. There are five headings, each of which shows a specific premium charge. One of these hearings is captioned “uninsured motorists” and under that heading the premium is shown to be $12.00. The insured contracted for four separate areas of coverage and the sum total of the premiums specified for each of these areas of coverage totals the agreed contract sum of $227.00. The negotiations and the agreements of the parties expressly negated uninsured motorist coverage. The insurer did not have an enforceable contract by which ' it could have collected a premium for the uninsured motorist coverage.
In my opinion contracts which are sever-able are to be construed in the light of the intent of the parties and the consideration. In my opinion, the following cases support this conclusion: Leeker v. Marcotte, 41 Ariz. 118, 15 P.2d 969 (1932); Waddell v. White, 51 Ariz. 526, 78 P.2d 490 (1938); Madrigal v. Industrial Commission, 69 Ariz. 138, 210 P.2d 967 (1949); Lumbermen’s Ins. Co. v. Heiner, 74 Ariz. 152, 245 P.2d 415 (1952); Kahl v. Winfrey, 81 Ariz. 199, 303 P.2d 526 (1956) ; D. M. A. F. B. Federal Credit Union v. Employers Mutual Liability Insurance Company of Wisconsin, 96 Ariz. 399, 396 P.2d 20 (1964) ; and O’Malley Investment and Realty Company v. Trimble, 5 Ariz.App. 10, 422 P.2d 740 (1967).
I recognize the strong public policy in favor of uninsured motorist coverage, a policy expressed by A.R.S. § 20-259.01. This section, referring to uninsured motorist coverage, states: . .
“This coverage shall at the time the policy is issued be called to the attention of the named insured who shall have the right to reject such coverage.”
In my opinion the insured expressly negated this coverage at the time the financial arrangements for'her insurance • were concluded and it was not necessary for the agent to again call this to her attention at the time of the delivery of the policy.
I would affirm.